Exhibit 99.1 NEWS RELEASE INVESTOR RELATIONS CONTACT: Gordon Parnell - CFO(480) 792-7374 MICROCHIP TECHNOLOGY POSTS RECORD NET SALES FOR FISCAL FIRST QUARTER 2009 · Record net sales of $268.2 million, up 3.0% sequentially and up 1.6% over the year ago quarter · Record net sales of microcontroller and analog products · Record net sales of 16-bit microcontrollers · Record number of development tools shipped · On a GAAP basis: · Record gross margin of 61.0%; operating profit of 32.3%; EPS of 40 cents per diluted share · On a non-GAAP basis: · Record gross margin of 61.6%; operating profit of 35.2%; Record EPS of 44 cents per diluted share · Net cash generated of $118.3 million for the June quarter, before dividend payment of $61.0 million and stock buy back activity of $23.6 million · Increased dividend sequentially to a record 33.8 cents per share; represents an increase of 14.6% from dividend level a year ago · Record new bookings with book-to-bill ratio of CHANDLER, Arizona – July 24, 2008– (NASDAQ: MCHP) – Microchip Technology Incorporated, a leading provider of microcontroller and analog semiconductors, today reported results for the three months ended June 30, 2008.Net sales for the first quarter of fiscal 2009 were a record $268.2 million, up 3.0% sequentially from net sales of $260.4 million in the immediately preceding quarter, and up 1.6% from net sales of $264.1 million in the prior year’s first quarter.GAAP earnings per diluted share for the first quarter of fiscal 2009 was 40 cents, essentially flat from GAAP earnings per diluted share of 40 cents in the immediately preceding quarter, and up 11.2% from GAAP earnings per diluted share of 36 cents in the prior year’s first quarter. Non-GAAP earnings per diluted share for the first quarter of fiscal 2009 was a record 44 cents, up 4.6% from non-GAAP earnings per diluted share of 42 cents in the immediately preceding quarter, and up 12.1% from non- - - more - - Microchip Technology Incorporated 2355 West Chandler Blvd.Chandler, AZ 85224-6199Main Office 480•792•7200FAX 480•899•9210 Microchip Technology Reports First Quarter Fiscal 2009 Results GAAP earnings per diluted share of 39 cents in the prior year’s first quarter.Non-GAAP results exclude the effect of share-based compensation and a tax benefit in the fourth quarter of fiscal 2008.A reconciliation of non-GAAP and GAAP results is included in this press release. Microchip also announced today that its Board of Directors declared a quarterly cash dividend on its common stock of 33.8 cents per share.The quarterly dividend is payable on August 21, 2008 to stockholders of record on August 7, 2008.Microchip initiated quarterly cash dividend payments in the third quarter of fiscal 2003. “I am very proud of the results we achieved despite a very challenging business environment.Our microcontroller and analog products achieved record net sales levels in the June 2008 quarter.During the quarter we also achieved net sales growth in all major product lines of Microchip, including record net sales for our 16-bit microcontrollers,” said Steve Sanghi, Microchip’s President and CEO.“From a geographic perspective, China was the strongest geography, attaining record net sales levels, with net sales up 18.2% sequentially.Based on these results, we experienced no measurable adverse impact on our business from the earthquake in China, contrary to the concerns in the market.” Mr.
